DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 objected to because of the following informalities:  in line 4, “protective hull conductor” should be “conductive protective hull”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 & 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "having a low coefficient of friction with biological tissue" in claim 2, lines 2-3, is a relative term which renders the claim indefinite.  The term "low coefficient of friction" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 11 recites the limitation "the transfer of torque" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Accordingly, claims 12-13 are rejected by virtue of their dependency from claim 11. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 8 & 10 – 20 are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Hancock et al (US20150196353A1), hereinafter Hancock.
Regarding claim 1, Hancock discloses an electrosurgical instrument ([0051]; Figure 1—element 100) for delivering electromagnetic energy to biological tissue, the instrument comprising: a distal end assembly comprising: an active tip ([0051]&[0052]; Figure 1—element 104) comprising a planar body made of a first dielectric material ([0052]; Figures 1 & 4—element 106) separating a first conductive element ([0052]; Figure 4—element 105) on a first surface thereof from a second conductive element ([0052]; Figure 4—element 107) on a second surface thereof, the second surface facing in the opposite direction to the first surface; an electrically conductive protective hull mounted on an underside of the active tip, the protective hull ([0057]; Figure 1 & 4—element 120) having a smoothly contoured convex undersurface (Figure 4—element 120) facing away from the planar body (Figure 4—element 106); and a coaxial feed cable ([0055] & [0056]; Figure 1—element 108) comprising an inner conductor ([0056]; Figure 1-4—element 114), an outer conductor ([0056]; Figure 2-4—element 116) coaxial with the inner conductor and a second dielectric material separating the inner and outer conductors ([0015] & [claim 1]), the coaxial feed cable being for conveying radiofrequency (RF) electromagnetic (EM) energy or microwave EM energy ([0030]), wherein the inner conductor (Figure 3 & 4—element 114) is electrically connected to the first conductive element ([0056]; Figure 3 & 4—element 105)  and the outer conductor (Figure 4—element 116) is electrically connected to the second conductive element ([0056]; Figure 4—element 107) via the protective hull ([0059] & [0060]; Figure 4—element 120) to enable the instrument tip to receive the RF or the microwave signal, and wherein the first and second conductive elements are 
	Regarding claim 2, Hancock discloses wherein the protective hull (Figure 1—element 120) is formed from a conductive material ([0020]) having a low coefficient of friction with biological tissue.
	Regarding claim 3, Hancock discloses wherein the protective hull (Figure 1—element 120) comprises a piece of stainless steel ([0020]).
	Regarding claim 4, Hancock discloses wherein the protective hull (Figure 4—element 120) is soldered ([0020], [0053], [0056], [0057]) to the second conductive element (Figure 4—element 107).
	Regarding claim 5, Hancock discloses wherein the protective hull (Figure 8, 12A & 12B –element 120) comprises an upper surface ([0059]; Figure 12A & 12B—element 126) for abutting the second surface of the planar body (Figure 8—element 106), and wherein the upper surface (Figure 12A & 12B—element 126) comprises a recess ([0059]; Figure 12A & 12B—element 129) for retaining a solder preform.
	Regarding claim 6, Hancock discloses wherein the recess ([0059]; 12A & 12B—element 129) has side edges that are set back from side edges of the planar body (Figure 8—element 106). The examiner notes that the side edges of the rectangular recess are parallel with the side edges of the conductive hull, the edges of the recess are set back from the edges of the conductive hull (as shown in Figures 12A & 12B), the edges of the planar body align with those of the protective hull (as best shown in Figures 2 & 8), therefore the side edges of the recess are set back from the side edges of the planar body. 
	Regarding claim 7, Hancock discloses wherein the protective hull (Figure 12A & 12B—element 120) has a U-shaped recess ([0060]; Figure 12A & 12B—element 128) for receiving a portion of the outer conductor.
Regarding claim 8, Hancock discloses wherein the coaxial cable is retained in the U-shaped recess ([0060]; Figure 12A & 12B—element 128) by an interference fit ([0061]; Figure 12A & 12B—element 132).
	Regarding claim 10, Hancock discloses wherein the distal end assembly comprises a flexible shaft ([0051]; Figure 1—element 102) connected to a proximal end of the protective hull (Figure 1—element 120), the shaft defining a lumen ([0055]) for conveying the coaxial cable (Figure 1—element 108).
	Regarding claim 11, Hancock discloses wherein the flexible shaft ([0051]; Figure 1—element 102) comprises: a proximal cannula tube having braids ([0025], [0051]) formed therein to assist in the transfer of torque ([0051]) from its proximal end to the distal end assembly; and a distal unbraided tubular portion ([0025], [0051], [0056]; Figure 4—element 118) bonded to a distal end of the cannula tube ([0056]).
	Regarding claim 12, Hancock discloses wherein the flexible shaft (Figure 9—element 102) comprises a support tube ([0056] & [0070]; Figure 9—element 142) mounted at a junction between the proximal cannula tube (Figure 9—element 102) and the unbraided tubular portion (Figure 9—element 118).
Regarding claim 13, Hancock discloses wherein a junction between the proximal cannula tube (figure 9—element 102) and the unbraided tubular portion (Figure 9—element 118) is wrapped in a heat shrink sleeve ([0070]; Figure 8—element 142).
Regarding claim 14, Hancock discloses wherein the first and second conductive elements each comprise a layer of metallisation ([0015] & [0052]; Figure 4—elements 105 & 107), the layers of metallisation being formed on opposite surfaces of the first dielectric material ([0015] & [0052]; Figure 4—element 106).
Regarding claim 15, Hancock discloses wherein each layer of metallisation (Figure 4—elements 105 & 107) comprises a plated region formed from a metal having a melting point higher than 1500°C ([0053]). 
Regarding claim 16, Hancock discloses wherein the first conductive element (Figure 4—element 105) comprises a first connecting portion between its plated region ([0016] & [0053]) and the inner conductor and the second conductive element (Figure 4—element 107) comprises a second connecting portion between its plated region ([0016] & [0053]) and the protective hull conductor, wherein the first and second connecting portions are made from a conductive material having a melting point less than 1200°C (Claim 7).
Regarding claim 17, Hancock discloses wherein the distal end assembly includes a fluid feed conduit ([0055], [0066], [Claim 11]; Figure 7A—143) for conveying fluid for delivery out of the instrument ([0066]).
Regarding claim 18, Hancock discloses wherein the undersurface of the protective hull has a longitudinally extending recessed channel formed therein, and wherein the fluid feed conduit is mounted within the longitudinally extending recessed channel ([0014] & [0019]).
Regarding claim 19, Hancock discloses wherein the fluid feed conduit comprises a needle ([0066]; Figure 7a—element 136) guide tube ([0067]) having a retractable needle slidably mounted therein ([0066]).
Regarding claim 20, Hancock discloses wherein the metal having a melting point higher than 1500C is titanium or tungsten ([0053]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Booton et al. (US20130289557A1), hereinafter Booton.
Regarding claim 9, Hancock discloses the electrosurgical instrument according to claim 7, as described above. 
Hancock does not disclose wherein the coaxial cable is crimped to cause it to deform.
Booton teaches an electrosurgical device wherein the coaxial cable (figure 13—element 332) is crimped to cause it to deform ([0154]). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the electrosurgical device as disclosed by Hancock to include wherein the coaxial cable is crimped to cause it to deform, as taught by Booton, as both references and the claimed invention are directed toward devices that convey RF or microwave energy. As disclosed by Booton, the coaxial feed line may be crimped by a sleeve to secure the coaxial feed line into the instrument tip. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrosurgical device, as disclosed by Hancock, to include the teachings of Booton, as such a modification would allow the coaxial cable to be secured within the instrument tip. 
Conclusion
Accordingly, claims 1-20 are rejected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794